I114th CONGRESS2d SessionH. R. 6031IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Coastal Zone Management Act of 1972 to allow the District of Columbia to receive Federal funding under such Act, and for other purposes.
1.Short titleThis Act may be cited as the Flood Prevention Act of 2016. 2.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes. 
